EXHIBIT 13 CONSOLIDATED FINANCIAL STATEMENTS BCB Bancorp, Inc. and Subsidiaries Consolidated Financial Report December31, 2010 BCB Bancorp, Inc. and Subsidiaries Table of Contents Page Report of Independent Registered Public Accounting Firm Consolidated Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders BCB Bancorp, Inc. Bayonne, New Jersey We have audited the accompanying consolidated statements of financial condition of BCB Bancorp, Inc. (the "Company") and Subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, changes in stockholders' equity and cash flows for each of the years in the three-year period ended December 31, 2010.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Anaudit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. Anaudit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of BCB Bancorp, Inc. and Subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Clark, New Jersey March 31, 2011 BCB Bancorp, Inc. and Subsidiaries Consolidated Statements of Financial Condition December31, (In Thousands, except for share data) Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits Cash and Cash Equivalents Securities available for sale Securities held to maturity, fair value $166,785 and $133,050; respectively Loans held for sale Loans receivable, net of allowance for loan losses of $8,417 and $6,644; respectively Premises and equipment Property held for sale - Federal Home Loan Bank of New York stock Interest receivable Real estate owned Deferred income taxes Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Long-term debt Other liabilities Total Liabilities Stockholders’ Equity Common stock, stated value $0.064; 20,000,000 shares authorized; 10,144,830 and 5,195,658 shares, respectively, issued; 9,383,695 and 4,657,906 shares, respectively, outstanding Paid-in capital Treasury stock, at cost, 761,135 and 537,752 shares, respectively ) ) Retained earnings Accumulated other comprehensive income 5 13 Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 1 BCB Bancorp, Inc. and Subsidiaries Consolidated Statements of Income Years Ended December31, (In Thousands, Except for Per Share Data) Interest Income Loans $ $ $ Investments, taxable Investments, nontaxable 24 - - Other interest-earning assets 47 Total Interest Income Interest Expense Deposits: Demand Savings and club Certificates of deposit Borrowed money Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-InterestIncome (Loss) Fees and service charges Gain on sales of loans originated for sale (Loss) gain on sale of real estate owned ) 13 1 Gain on bargain purchase - - Other than temporary impairment on security - - ) Other 36 34 Total Non-Interest Income (Loss) ) Non-Interest Expenses Salaries and employee benefits Occupancy expense of premises Equipment Professional Fees Directors Fees Regulatory Assessments Advertising Merger related expenses Loss on overdrafts - - Other Total Non-Interest Expenses Income before Income Taxes Income Taxes Net Income $ $ $ Net Income per Common Share Basic $ $ $ Diluted $ $ $ Weighted Average Number of Common Shares Outstanding Basic Diluted See notes to consolidated financial statements. 2 BCB Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Common Stock Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total (In Thousands, except for share and per share amounts) Balance - December 31, 2007 $ $ $ ) $ $
